Citation Nr: 0616050	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  03-32 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for herniated nucleus 
pulposus (HNP) L5-S1, left L5 radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and friend




ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1995 to 
January 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision by the San Juan, 
Puerto Rico Regional Office (RO) of the Department of 
Veterans Affairs (VA), which declined to reopen the veteran's 
claim of service connection for HNP L5-S1, left L5 
radiculopathy because he had not submitted new and material 
evidence.

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing at the RO in June 2004.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and is codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This 
law redefines the obligations of VA to the appellant with 
respect to claims for VA benefits and applies to this remand.

Review of the claims folder reveals that the veteran 
complained of back pain on three occasions while in service.  
He was diagnosed with lumbosacral strain.  The veteran was 
discharged in January 2000.  In December 2000, within a year 
after his discharge from service, the veteran underwent a VA 
examination wherein he was diagnosed with straightening of 
the lumbar lordosis due to muscle spasms by X-rays; central 
L5-S1 herniated nucleus pulposus with mild narrowing of the 
neural foramina per magnetic resonance imaging (MRI); and 
left L5 radiculopathy by electromyograph (EMG).  Further, a 
January 2001 MRI of the lumbosacral spine revealed 
degenerative disc disease at the L5-S1 with a central disc 
herniation.  There was also mild narrowing of the neural 
foramina at this level.  Regarding a previously submitted 
claim for service connection for low back pain, in April 
2001, the RO denied the veteran's claim for service 
connection for HNP L5-S1, left L5 radiculopathy.  The veteran 
formally disagreed with this decision but did not perfect his 
appeal to the Board.  He has since submitted a claim for 
service connection for a back condition.  Hence, the current 
issue on appeal is whether new and material evidence has been 
received to reopen the claim of service connection for HNP 
L5-S1, left L5 radiculopathy.

Review of the claims folder reveals that the veteran has not 
been notified of what constitutes new and material evidence 
according to the VCAA notification requirements in 38 C.F.R. 
§ 3.159(b).  Further, the United States Court of Appeals for 
Veterans Claims (Court) has held that for new and material 
evidence claims, VA must inform a claimant of the unique 
character of evidence necessary to reopen the claim and VA 
must notify a claimant of the evidence and information 
necessary to substantiate each element of the underlying 
service connection claim.  Kent v. Nicholson, No. 04-181 
(Vet. App. Mar. 31, 2006).  Thus the veteran must be given 
notice as to the basis for the April 2001 RO denial and what 
evidence was defective at that time that would currently 
substantiate his claim for service connection.  Hence, a 
notification letter is necessary that is in accordance with 
Kent.

In addition, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  As these questions are involved in 
the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Finally, the Board notes that the veteran testified during 
his June 2004 Board hearing that he received treatment at the 
VA medical center in San Juan, Puerto Rico until 
approximately October 2003.  Review of the claims folder 
reveals that the most recent VA treatment records associated 
with the claims folder are dated in February 2003.  
Therefore, the Board finds that the veteran's outstanding VA 
treatment records from February 2003 should be obtained and 
associated with the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran a 
letter with respect to the issue on 
appeal, which is whether new and material 
evidence has been received to reopen the 
claim of entitlement to service connection 
for HNP L5-S1, left L5 radiculopathy.  The 
letter should include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the service connection 
claim on appeal, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The letter should comply 
with the notification requirements of 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b), 
to include notice that the veteran should 
submit any pertinent evidence in his 
possession.  A general form letter, 
prepared by the RO, not specifically 
addressing the disability and entitlement 
at issue, is not acceptable.  The letter 
should inform the veteran of which portion 
of the information and evidence is to be 
provided by the veteran and which part, if 
any, VA will attempt to obtain on behalf 
of the veteran.  The letter should also 
inform the veteran of the evidence 
necessary to reopen his claim of service 
connection for a back condition, based on 
new and material evidence, as required by 
Kent v. Nicholson, No. 04-181 (Vet. App. 
Mar. 31, 2006).

2.  The RO should obtain and associate 
with the claims folder all of the 
veteran's VA treatment records from the 
San Juan, Puerto Rico VA medical center 
for the period commencing February 2003 
that are not currently of record.  All 
attempts to procure these records should 
be documented in the file.  If the RO 
cannot obtain these records, a notation to 
that effect should be inserted in the 
file.  The veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order that they are 
provided the opportunity to obtain and 
submit the records for VA review.

3.  The RO should then complete any 
development necessary in light of new 
evidence received, to include a VA 
examination, if deemed necessary.

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  

5.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should 
issue a Supplemental Statement of the Case 
and afford the veteran and his 
representative the requisite opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

